Citation Nr: 0818045	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

The veteran presented testimony during a hearing before the 
undersigned Veterans Law Judge of the Board at the RO in 
September 2005.  


FINDING OF FACT

The veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's November 2002, October 2003, and May 2007 letters 
describing the evidence needed to support the veteran's claim 
were not all mailed before the February 2003 rating 
decision.  They described in general the evidence necessary 
to substantiate a claim for an increased rating.  They 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  The letters did not describe the particular rating 
criteria used in evaluating PTSD.  Although the veteran has 
not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran was not prejudiced by the flaws in the 
notice letters sent.   The specific rating criteria for 
evaluating PTSD were provided to the veteran in the December 
2004 statement of the case and the claim was later 
readjudicated.  

Second, the veteran's February 2005 request that VA consider 
his Social Security Administration records, his September 
2005 testimony, and his examination complaints and history 
demonstrate that he was aware that social and occupational 
impairment was relevant.  

Also, even though the veteran was not specifically told that 
evidence was needed of the impact of his disability on daily 
life and employment, or concerning the specific rating 
criteria, during his VA examinations in December 2002  and 
June 2007 and in his testimony at the September 2005 hearing, 
he was asked about those effects and symptoms and he gave 
relevant information.  Thus, notwithstanding the lack of 
notice, the veteran provided the required evidence.  The 
veteran thus had a meaningful opportunity to participate in 
the adjudication process, so the veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
the veteran's Vocational Rehabilitation and Education folder, 
and VA examined the veteran in December 2002 and June 2007.  
Private medical records were also obtained, and the veteran 
and his spouse have provided lay testimony.  VA has satisfied 
its assistance duties.


Increased Evaluation

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.  
Id.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  PTSD is rated under the General Rating 
Formula for Mental Disorders.  Under this criteria, a 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

On VA evaluation in September 2001, the veteran had a 
negative depression screening.  In February 2002, he was 
pleasant and conversant and was on no medicines for 
depression and had no symptoms and was doing quite well.  

A VA psychiatric examination was conducted in December 2002.  
The veteran arrived on time for the appointment and his 
manner was mildly dysphoric.  He made good eye contact, spoke 
conversationally, and elaborated his answers on many points.  
He indicated that he had been sleeping poorly and feeling 
depressed.  The veteran was not under treatment for PTSD.  He 
had been working steadily for four years until he was laid 
off in June 2002 from a job in which his duties included 
delivering, picking up, and servicing portable toilets.  He 
had had a truck route.  This job ended because that part of 
the business was sold.  He had had part time and casual 
employment since then.  He was living with his wife and two 
dogs in a house with a one acre lot in a small town, and he 
was the mayor currently.  His three children were grown.  The 
veteran stated that he was home a lot, did most of the 
grocery and other shopping, did a lot of the cooking, 
laundry, and housekeeping, and drove around as needed.  He 
mowed his lawn mostly by himself, with a riding mower, and 
did some repair and maintenance work on his house and 
vehicles, and some mechanical work.  He also played golf with 
others, including in an organized summer league, and had been 
going to a coffee shop with other males.  He was a member of 
a lodge and was on a committee of the county's emergency 
management commission.  He also hunted and fished.  Since 
being off of work, he stayed in the house a lot.  His wife 
was concerned about him because he seemed to have lost 
interest in going out and doing things.  He reported some 
problems with memory and concentration, with a tendency to 
forget about what he was doing at times.  

The veteran would prepare dinner for him and his wife and 
they would eat it together after she came home from work.  He 
would go out for evening meetings or other activities about 
twice a month, and he and his wife would occasionally eat in 
restaurants but did not socialize with other couples.  He 
reported that his appetite was good and he was overweight.  
He stated that he had almost daily thoughts about what 
happened in Vietnam.  These would be stimulated by reminders 
on television, and he mainly tried to watch educational 
television.  Sleep problems and some loss of interest in 
activities were reported.  He denied crying spells but 
indicated he had thought about death but had never made any 
specific plans to harm himself.  Objectively, he was not 
outwardly anxious.  His speech was logical and related with 
no indication of hallucinations, delusions, or formal thought 
disorder.  Tone was conversational, and expressiveness was 
good, with some affective flexibility.  He was not acutely 
depressed and showed no obsessions or compulsions.  He was 
oriented times 3 with some complaints of memory and 
concentration problems.  

The examiner indicated that he apparently had quite a bit of 
social connectedness and got along well enough with family 
and past co-workers.  The examiner felt his PTSD symptoms 
were in the mild to moderate range.  The GAF was 58.  The 
veteran scored a 28 out of 30 on a mini mental state exam in 
February 2003.  The cut off score for impairment was 23 or 
lower.  

In a September 2003 Social Security Administration form, the 
veteran indicated that he had trouble completing tasks or 
chores sometimes and had trouble following directions a lot 
because he can not remember what he is supposed to do.  

On private psychological consultation by Kirshna Murthy, M.D. 
and Robert Tipling, M.S. in November 2003, the veteran 
reported being unable to work due to back problems and short 
term memory difficulty.  His presentation of biographical 
information compared with accompanying information and he 
recalled three out of five verbally presented items following 
a five minute delay.  He correctly named the current and past 
president, and the state governor.  He visited with sons and 
friends and dismissed having any serious difficulty dealing 
with other people.  Occasionally, he would go to a community 
pot-luck dinner.  His current GAF was 53 and it had been 58 
for the past year.  He appeared capable of understanding and 
completing routine instructions and procedures.  His 
intelligent testing scale ranged from average to superior, 
which would not suggest any difficulty with memory.  His WMS-
III working memory index was in the superior classification.  
He demonstrated good basic social skills.  

A VA neuropsychologist evaluated the veteran in November 
2004.  The veteran was concerned about short term memory such 
as forgetting what people had told him, what to buy at 
grocery stores, and general life details.  He was alert, 
cooperative, responsive, and attentive, and had a normal rate 
of mentation.  Speech was fluent and affect was appropriate 
with normal range and content of mood.  He was pleasant and 
polite.  Attention and concentration abilities were average 
to above average.  Cognitive processing speed was low 
average.  Abstract problem-solving skills were very impaired.  
Full scale intellectual abilities were in the superior range.  
Judgment skills were superior.  Understanding and planning of 
logical sequences reflecting cause and effect relationships 
was very superior.  Memory abilities were exceptionally 
strong.  

During the veteran's Board hearing in September 2005 before 
the undersigned, he indicated that he had not been working 
for about 3 years, and that it was due to the fact that he 
had a real problem with memory, with his short term memory 
being really bad.  He indicated that he trusted his wife and 
kids and had a close friend and would watch a lot of 
television and play a little golf.  

On VA examination in June 2007, the veteran arrived on time, 
was casually dressed and appropriately groomed, and was 
cooperative and responsive to all questions and related 
appropriately to the examiner.  He was worried about two of 
his sons because they were in high risk jobs.  His wife 
indicated that he had experienced a recent decline in his 
drive or motivation.  On an average day he would wake up 
between 7 and 8a.m., watch television, and play with his 
dogs.  Twice a week, he would go golf with friends from 1 
p.m. until dark.  After golf,  he would go to the Eagle's 
Club and drink but then come home to prepare supper for him 
and his wife.  His complaints included memory and 
concentration difficulties.  He stated that his depression 
was "not good", and that he spent most of his time in the 
basement with the blinds pulled down.  He also stated that he 
had a sleep disturbance.  He described his energy as very 
poor and barely enough to meet his requirements of daily 
living.  He denied any suicidal intent.  He stated that he 
had noticed some anhedonia and lack of energy or enthusiasm.  
His long term memory seemed sufficient to provide a personal 
history.  His wife stated that he sometimes forgot to inform 
her of social commitments or arrangements he has made, so she 
had convinced his children to speak to her about them.  The 
veteran reported particular difficulty remembering people's 
names.  Due to concentration problems, he no longer read 
books and seldom read a complete newspaper article.  His 
mental status appeared normal.  He seemed to have adequate 
judgment and to be adequately oriented.  His responses to 
questions were coherent and goal directed.  The examiner felt 
the veteran's depression was exacerbated by his PTSD.  The 
global assessment of functioning was 58.  

The veteran's vocational rehabilitation and education folder 
indicates that he reported that he had loved the job that he 
had lost in June 2002, and that he had been offered a job in 
March 2004 working nights, which he did not take because it 
was at night.  He was working in June 2004, doing odd jobs, 
such as mowing crew, for a county engineer.  As of June 2004, 
he was on Social Security disability.  He was dropped from 
Vocational Rehabilitation and Education in November 2004 for 
failure to keep an appointment and not having been heard from 
since June 2004.  

The preponderance of the evidence indicates that the veteran 
does not have occupational and social impairment with reduced 
reliability and productivity due to psychiatric 
symptomatology.  The veteran and his wife assert that the 
veteran has memory problems which warrant a higher rating.  
However, his memory on repeated testing has been essentially 
normal or better than average and occasional decrease in work 
efficiency and intermitted periods of inability to perform 
occupational tasks due to mild memory loss is part of the 
criteria for a 30 percent rating.  Also, the complaints, 
social situations, and so forth which he reported on VA 
examinations in December 2002 and June 2007 and on private 
evaluation in November 2003 were considered, yet the 
examiners at those times assigned GAFs of 58, 58, and 53(58), 
respectively, at those times, indicative of no more than 
moderate symptoms.  Also, while he described a decline in 
drive and motivation on VA examination in June 2007, he 
arrived on time to the examination and was casually dressed 
and appropriately groomed.   

Moreover, while the symptoms listed in the General Formula 
are not exclusive, the veteran has not demonstrated flattened 
affect, the speech problems listed, panic attacks, difficulty 
in understanding complex commands, retention of only highly 
learned material, forgetting to complete tasks, impaired 
judgment, or difficulty in establishing and maintaining 
effective work and social relationships.  While there are 
anecdotal indications of forgetting to complete tasks, 
forgetting to complete tasks was not supported by memory 
testing.  Moreover, while a test in November 2004 showed 
impaired abstract problem solving, this is not shown to cause 
reduced reliability and productivity.  The evidence does not 
show that the veteran has occupational and social impairment 
with reduced reliability and productivity due to psychiatric 
symptoms, whether from PTSD or otherwise.  The veteran has 
been active, has communicated effectively with and been 
pleasant to examiners, socializes with relatives and friends, 
plays with his dogs, goes to get-togethers, and is otherwise 
active at home and in the community.  

There clearly have not been frequent periods of 
hospitalization due to PTSD during the rating period, and 
marked interference with employment due to PTSD is not shown.  
Accordingly, referral of the claim for an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321.  

In light of the above, an increased rating is not warranted.  
The preponderance of 


the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


